

115 S1896 RS: TSA LEAP Pay Reform Act of 2017
U.S. Senate
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 614115th CONGRESS2d SessionS. 1896IN THE SENATE OF THE UNITED STATESSeptember 28, 2017Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationOctober 2 (legislative day, September 28), 2018Reported by Mr. Thune, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend section 8331 of title 5, United States Code, and the Fair Labor Standards Act of 1938 to
			 clarify the treatment of availability pay for Federal air marshals and
			 criminal investigators of the Transportation Security Administration, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the TSA LEAP Pay Reform Act of 2017. 2.Retirement-creditable basic pay (a)Definition of basic payClause (ii) of section 8331(3)(E) of title 5, United States Code, is amended to read as follows:
				
 (ii)received after September 11, 2001, by a Federal air marshal or criminal investigator (as defined in section 5545a(a)(2)) of the Transportation Security Administration, subject to all restrictions and earning limitations imposed on criminal investigators receiving such pay under section 5545a, including the premium pay limitations under section 5547;.
 (b)Fair Labor Standards Act exemptionSection 13 of the Fair Labor Standards Act of 1938 (29 U.S.C. 213) is amended— (1)in subsection (a)(16)—
 (A)by striking is paid  and inserting is entitled to; and (B)by inserting , or a Federal air marshal or criminal investigator employed by the Administrator of the Transportation Security Administration who is entitled to such availability pay, as described in section 8331(3)(E)(ii) of such title (where entitlement is determined before the application of any premium pay limitation) before the semicolon; and
 (2)in subsection (b)(30)— (A)by striking is paid  and inserting is entitled to; and
 (B)by inserting , or a Federal air marshal or criminal investigator employed by the Administrator of the Transportation Security Administration who is entitled to such availability pay, as described in section 8331(3)(E)(ii) of such title (where entitlement is determined before the application of any premium pay limitation) before the period.
					(c)Effective date; applicability
 (1)In generalSubject to paragraph (2), this Act, and the amendments made by this Act, shall take effect on the first day of the first pay period commencing on or after the date of enactment of this Act.
				(2)Retroactive application
 (A)In generalAny availability pay received for any pay period commencing before the date of enactment of this Act by a Federal air marshal or criminal investigator employed by the Transportation Security Administration shall be deemed basic pay under section 8331(3) of title 5, United States Code, if the Transportation Security Administration treated such pay as retirement-creditable basic pay, but the Office of Personnel Management, based on an interpretation of section 8331(3) of title 5, United States Code, did not accept such pay as retirement-creditable basic pay.
 (B)ImplementationNot later than 3 months after the date of enactment of this Act, the Director of the Office of Personnel Management shall commence taking such actions as are necessary to implement the amendments made by this section with respect to availability pay deemed to be basic pay under subparagraph (A).
	
 1.Short titleThis Act may be cited as the TSA LEAP Pay Reform Act of 2018. 2.Retirement-creditable basic pay (a)Definition of basic payClause (ii) of section 8331(3)(E) of title 5, United States Code, is amended to read as follows:
				
 (ii)received after September 11, 2001, by a Federal air marshal or criminal investigator (as defined in section 5545a(a)(2)) of the Transportation Security Administration, subject to all restrictions and earning limitations imposed on criminal investigators receiving such pay under section 5545a, including the premium pay limitations under section 5547;.
			(b)Effective date; applicability
 (1)In generalSubject to paragraph (2), this Act, and the amendments made by this Act, shall take effect on the first day of the first pay period commencing on or after the date of enactment of this Act.
				(2)Retroactive application
 (A)In generalAny availability pay received for any pay period commencing before the date of enactment of this Act by a Federal air marshal or criminal investigator employed by the Transportation Security Administration shall be deemed basic pay under section 8331(3) of title 5, United States Code, if the Transportation Security Administration treated such pay as retirement-creditable basic pay, but the Office of Personnel Management, based on an interpretation of section 8331(3) of title 5, United States Code, did not accept such pay as retirement-creditable basic pay.
 (B)ImplementationNot later than 3 months after the date of enactment of this Act, the Director of the Office of Personnel Management shall commence taking such actions as are necessary to implement the amendments made by this section with respect to availability pay deemed to be basic pay under subparagraph (A).Amend the title so as to read: A bill to amend section 8331 of title 5, United States Code, to clarify the treatment of
			 availability pay for Federal air marshals and criminal investigators of
			 the Transportation Security Administration, and for other purposes..October 2 (legislative day, September 28), 2018Reported with an amendment and an amendment to the title